DETAILED ACTION
	This is the first office action in response to U.S. application 17/185,121. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	Regarding claim 1, claim 1 recites a vehicle following travel system configured to cause a following vehicle to perform following travel following a leading vehicle, comprising: 
a memory storing a program, and; 
one or more processor which, by executing the program, perform: 
obtaining a departure point and a destination desired by a user of the following vehicle and a rest condition desired by the user of the following vehicle; 
searching, based on the departure point and the destination, for the leading vehicle that the following vehicle follows; and 
generating a travel plan that includes a section of the following travel in at least a part between the departure point and the destination and further includes a rest complying with the rest condition.
Under Step 1, claim 1 is a system.
Under Step 2A Prong 1, claim 1 recites a judicial exception: an abstract idea. The claim recites searching, based on the departure point and the destination, for the leading vehicle that the following vehicle follows which falls under the abstract idea of a mental process. A person could, knowing a departure point and destination of a first vehicle, mentally determine that a second vehicle could follow the first vehicle.
The claim further recites generating a travel plan that includes a section of the following travel in at least a part between the departure point and the destination and further includes a rest complying with the rest condition which falls under the abstract idea of a mental process. A person could mentally determine a travel plan where a second vehicle follows a first vehicle between a departure point and a destination and plan for a rest stop along the route.
Under Step 2A Prong 2, the additional elements are a vehicle following travel system configured to cause a following vehicle to perform following travel following a leading vehicle a memory storing a program; one or more processor which, by executing the program, perform; and obtaining a departure point and a destination desired by a user of the following vehicle and a rest condition desired by the user of the following vehicle. The additional element of a vehicle following travel system configured to cause a following vehicle to perform following travel following a leading vehicle a memory storing a program does not integrate the abstract idea into a practical application because it is generally linking the abstract idea to the field of autonomous vehicle control without integrating the abstract idea into a practical application. It states an intended use without claiming the following to happen. The additional element of a memory and a processor does not integrate the abstract idea into a practical application because the memory and processor are merely tools being used to perform the abstract idea. The additional element of obtaining a departure point and a destination desired by a user of the following vehicle and a rest condition desired by the user of the following vehicle does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception. 
Under Step 2B the additional elements are a vehicle following travel system configured to cause a following vehicle to perform following travel following a leading vehicle a memory storing a program; one or more processor which, by executing the program, perform; and obtaining a departure point and a destination desired by a user of the following vehicle and a rest condition desired by the user of the following vehicle. Similarly to Step 2A Prong 2, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception because 1) a vehicle following travel system is generally linking the abstract idea to the field of autonomous vehicle control without integrating it into a practical application 2) the memory and processor are merely tools being used to perform the abstract idea, and 3) obtaining user data amounts to mere necessary data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g))

	Regarding claim 2, the limitation wherein the rest condition includes a condition concerning one of presence/absence of the rest, an interval of the rests, a time of each rest, and a facility used as a rest point is an additional element under Step 2A prong 2 of the abstract idea of claim 1. The additional element of wherein the rest condition includes a condition concerning one of presence/absence of the rest, an interval of the rests, a time of each rest, and a facility used as a rest point does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception.

	Regarding claim 3, the limitation further transmitting information concerning a rest point in the travel plan to the user of the following vehicle is an additional element under Step 2A prong 2 of the abstract idea of claim 1. The additional element of transmitting information concerning a rest point in the travel plan to the user of the following vehicle does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case post-solution data outputting, to the judicial exception.

	Regarding claim 4, the limitation wherein the information concerning the rest point is a coupon for a facility used as the rest point is an additional element under Step 2A prong 2 of the abstract idea of claim 1. The additional element of wherein the information concerning the rest point is a coupon for a facility used as the rest point does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case post-solution data outputting, to the judicial exception.

	Regarding claim 5, the limitation further transmitting a scheduled arrival time at a rest point in the travel plan to a terminal used by a user at the rest point is an additional element under Step 2A prong 2 of the abstract idea of claim 1. The additional element of further transmitting a scheduled arrival time at a rest point in the travel plan to a terminal used by a user at the rest point does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case post-solution data outputting, to the judicial exception.

	Regarding claim 6, the limitation further obtaining an order of one of a merchandise and a service provided at a rest point in the travel plan from the user of the following vehicle and transmit the order to a terminal used by a user at the rest point is an additional element under Step 2A prong 2 of the abstract idea of claim 1. The additional element of further obtaining an order of one of a merchandise and a service provided at a rest point in the travel plan from the user of the following vehicle and transmit the order to a terminal used by a user at the rest point does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case post-solution data outputting, to the judicial exception.

Regarding claim 7, the limitation wherein the generating generates the travel plan to take the rest at one of a starting point, a middle point, and an end point of the section of the following travel or at one of a starting point, a middle point, and an end point of a section of autonomous travel in which the following vehicle solely performs automated travel is also part of the abstract idea of Step 2A Prong 1. A person could mentally decide when to stop at the rest point, either at the beginning, the middle or the end of the mentally determined travel plan.

Regarding claim 8, the limitation wherein the generating generates the travel plan such that the travel plan includes a first section of following travel in which the following vehicle follows a first leading vehicle and a second section of following travel in which the following vehicle follows a second leading vehicle, and at a rest point in the travel plan, the first section of the following travel ends, and the second section of the following travel starts is also part of the abstract idea of Step 2A Prong 1. A person could, knowing that one vehicle was traveling to a midway point of the route they wanted to travel and a second vehicle was traveling from the midway point to the destination mentally determine a plan where they follow the first vehicle to the midway point, then follow the second vehicle after the midway point.

Regarding claim 9, claim 9 recites an information processing method performed by a vehicle following travel system configured to cause a following vehicle to perform following travel following a leading vehicle, comprising: 
obtaining a departure point and a destination desired by a user of the following vehicle and a rest condition desired by the user of the following vehicle; 
searching, based on the departure point and the destination, for the leading vehicle that the following vehicle follows; and 
generating a travel plan that includes a section of the following travel in at least a part between the departure point and the destination and further includes a rest complying with the rest condition.
Under Step 1, claim 9 is a method.
Under Step 2A Prong 1, claim 9 recites a judicial exception: an abstract idea. The claim recites searching, based on the departure point and the destination, for the leading vehicle that the following vehicle follows which falls under the abstract idea of a mental process. A person could, knowing a departure point and destination of a first vehicle, mentally determine that a second vehicle could follow the first vehicle.
The claim further recites generating a travel plan that includes a section of the following travel in at least a part between the departure point and the destination and further includes a rest complying with the rest condition which falls under the abstract idea of a mental process. A person could mentally determine a travel plan where a second vehicle follows a first vehicle between a departure point and a destination and plan for a rest stop along the route.
Under Step 2A Prong 2, the additional elements are an information processing method performed by a vehicle following travel system configured to cause a following vehicle to perform following travel following a leading vehicle and obtaining a departure point and a destination desired by a user of the following vehicle and a rest condition desired by the user of the following vehicle. The additional element of an information processing method performed by a vehicle following travel system configured to cause a following vehicle to perform following travel following a leading vehicle does not integrate the abstract idea into a practical application because it is generally linking the abstract idea to the field of autonomous vehicle control without integrating the abstract idea into a practical application. The additional element of obtaining a departure point and a destination desired by a user of the following vehicle and a rest condition desired by the user of the following vehicle does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception. 
Under Step 2B the additional elements are an information processing method performed by a vehicle following travel system configured to cause a following vehicle to perform following travel following a leading vehicle and obtaining a departure point and a destination desired by a user of the following vehicle and a rest condition desired by the user of the following vehicle. Similarly to Step 2A Prong 2, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception because 1) a vehicle following travel system is generally linking the abstract idea to the field of autonomous vehicle control without integrating it into a practical application and 2) obtaining user data amounts to mere necessary data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g))

Regarding claim 10, claim 10 recites a non-transitory computer-readable storage medium storing a program that, when executed by a computer, causes the computer to perform an information processing method performed by a vehicle following travel system configured to cause a following vehicle to perform following travel following a leading vehicle, comprising: 
obtaining a departure point and a destination desired by a user of the following vehicle and a rest condition desired by the user of the following vehicle; 
searching, based on the departure point and the destination, for the leading vehicle that the following vehicle follows; and 
generating a travel plan that includes a section of the following travel in at least a part between the departure point and the destination and further includes a rest complying with the rest condition. 
Under Step 1, claim 10 is a device.
Under Step 2A Prong 1, claim 10 recites a judicial exception: an abstract idea. The claim recites searching, based on the departure point and the destination, for the leading vehicle that the following vehicle follows which falls under the abstract idea of a mental process. A person could, knowing a departure point and destination of a first vehicle, mentally determine that a second vehicle could follow the first vehicle.
The claim further recites generating a travel plan that includes a section of the following travel in at least a part between the departure point and the destination and further includes a rest complying with the rest condition which falls under the abstract idea of a mental process. A person could mentally determine a travel plan where a second vehicle follows a first vehicle between a departure point and a destination and plan for a rest stop along the route.
Under Step 2A Prong 2, the additional elements are a non-transitory computer-readable storage medium storing a program that, when executed by a computer, causes the computer to perform an information processing method performed by a vehicle following travel system configured to cause a following vehicle to perform following travel following a leading vehicle, and obtaining a departure point and a destination desired by a user of the following vehicle and a rest condition desired by the user of the following vehicle. The additional element of a vehicle following travel system configured to cause a following vehicle to perform following travel following a leading vehicle a memory storing a program does not integrate the abstract idea into a practical application because it is generally linking the abstract idea to the field of autonomous vehicle control without integrating the abstract idea into a practical application. The additional element of a non-transitory computer-readable storage medium storing a program that, when executed by a computer, causes the computer to perform an information processing method does not integrate the abstract idea into a practical application because the non-transitory computer-readable storage medium is merely a tool being used to perform the abstract idea. The additional element of obtaining a departure point and a destination desired by a user of the following vehicle and a rest condition desired by the user of the following vehicle does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception. 
Under Step 2B the additional elements are a non-transitory computer-readable storage medium storing a program that, when executed by a computer, causes the computer to perform an information processing method performed by a vehicle following travel system configured to cause a following vehicle to perform following travel following a leading vehicle, and obtaining a departure point and a destination desired by a user of the following vehicle and a rest condition desired by the user of the following vehicle. Similarly to Step 2A Prong 2, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception because 1) a vehicle following travel system is generally linking the abstract idea to the field of autonomous vehicle control without integrating it into a practical application 2) the non-transitory computer-readable storage medium is merely a tool being used to perform the abstract idea, and 3) obtaining user data amounts to mere necessary data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g))

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Atanasiu (US 20210150429).
Regarding claim 1, Atanasiu teaches a vehicle following travel system configured to cause a following vehicle to perform following travel following a leading vehicle ([0085] discusses the platooning system of apparatus 20 as vehicles autonomously following a leading vehicle), comprising: 
a memory storing a program ([0007] “…an apparatus having at least one processor and at least one memory including computer program code”), and; 
one or more processor which, by executing the program ([0007] “…an apparatus having at least one processor and at least one memory including computer program code”), perform: 
obtaining a departure point and a destination desired by a user of the following vehicle and a rest condition desired by the user of the following vehicle ([0049] “Grouping of vehicles into platoons may require advanced knowledge of an intended destination or waypoint for a vehicle. Routes may be planned in advance in response to a user providing an indication of a destination. An origin can be identified by the current location of a user/vehicle, or independently entered by a user if different than their location when selecting the destination where [0049]-[0050] further describe the planned route including waypoints separate from the origin and destination and describes a planned stop as an example of a waypoint where a planned stop is interpreted as a desired rest condition); 
searching, based on the departure point and the destination, for the leading vehicle that the following vehicle follows (Figs. 5 and 7 show and [0059] discusses the platoon route being developed where routes for three vehicles are determined based on departure points and destinations and second and third vehicles follow the first vehicle based on the routes of the three vehicles where planning the route where the second and third vehicles follow the first vehicle is interpreted as searching for the leading vehicle) and 
generating a travel plan that includes a section of the following travel in at least a part between the departure point and the destination and further includes a rest complying with the rest condition (Figs. 5 and 7 show and [0059] discusses the platoon route being developed where second and third vehicles follow the first vehicle for a section of the route of the first vehicle between the departure point and the destination where [0049]-[0050] discuss that the route can include waypoints including planned stops where the planned stop is interpreted as a rest condition).

Regarding claim 2, Atanasiu teaches wherein the rest condition includes a condition concerning one of presence/absence of the rest, an interval of the rests, a time of each rest, and a facility used as a rest point ([0050] discusses a user requesting a waypoint and states “A waypoint may be a place, such as a town, point-of-interest, or other location such as a street address through which a user wants to travel or at which a user intends to stop during a journey to an ultimate destination” where a point of interest or location which a user intends to stop is interpreted as a facility used as a rest point).

Regarding claim 7, Atanasiu teaches wherein the generating generates the travel plan to take the rest at one of a starting point, a middle point, and an end point of the section of the following travel or at one of a starting point, a middle point, and an end point of a section of autonomous travel in which the following vehicle solely performs automated travel ([0050] discusses a user requested waypoint stating “A waypoint may be a place, such as a town, point-of-interest, or other location such as a street address through which a user wants to travel or at which a user intends to stop during a journey to an ultimate destination. Waypoints, as described herein, are locations that do not include the origin or destination, but are locations along a route or points along the route at which an event may occur, such as a join event or a leave event to or from a platoon”. The waypoint being an event such as a join event is being interpreted as the rest condition occurring at a starting point of a section of autonomous travel and the waypoint being an event such as a leave event is being interpreted as the rest condition occurring at a leaving point of a section of autonomous travel).

Regarding claim 9, Atanasiu teaches an information processing method performed by a vehicle following travel system configured to cause a following vehicle to perform following travel following a leading vehicle ([0085] discusses the platooning method as vehicles autonomously following a leading vehicle), comprising: 
obtaining a departure point and a destination desired by a user of the following vehicle and a rest condition desired by the user of the following vehicle ([0049] “Grouping of vehicles into platoons may require advanced knowledge of an intended destination or waypoint for a vehicle. Routes may be planned in advance in response to a user providing an indication of a destination. An origin can be identified by the current location of a user/vehicle, or independently entered by a user if different than their location when selecting the destination where [0049]-[0050] further describe the planned route including waypoints separate from the origin and destination and describes a planned stop as an example of a waypoint where a planned stop is interpreted as a desired rest condition);
searching, based on the departure point and the destination, for the leading vehicle that the following vehicle follows (Figs. 5 and 7 show and [0059] discusses the platoon route being developed where routes for three vehicles are determined based on departure points and destinations and second and third vehicles follow the first vehicle based on the routes of the three vehicles where planning the route where the second and third vehicles follow the first vehicle is interpreted as searching for the leading vehicle); and 
generating a travel plan that includes a section of the following travel in at least a part between the departure point and the destination and further includes a rest complying with the rest condition (Figs. 5 and 7 show and [0059] discusses the platoon route being developed where second and third vehicles follow the first vehicle for a section of the route of the first vehicle between the departure point and the destination where [0049]-[0050] discuss that the route can include waypoints including planned stops where the planned stop is interpreted as a rest condition).

Regarding claim 10, Atanasiu teaches a non-transitory computer-readable storage medium storing a program that, when executed by a computer, causes the computer to perform an information processing method performed by a vehicle following travel system configured to cause a following vehicle to perform following travel following a leading vehicle ([0085] discusses the platooning system of apparatus 20 as vehicles autonomously following a leading vehicle with [0010] describing the apparatus as “a computer program product including at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein”), comprising: 
obtaining a departure point and a destination desired by a user of the following vehicle and a rest condition desired by the user of the following vehicle ([0049] “Grouping of vehicles into platoons may require advanced knowledge of an intended destination or waypoint for a vehicle. Routes may be planned in advance in response to a user providing an indication of a destination. An origin can be identified by the current location of a user/vehicle, or independently entered by a user if different than their location when selecting the destination where [0049]-[0050] further describe the planned route including waypoints separate from the origin and destination and describes a planned stop as an example of a waypoint where a planned stop is interpreted as a desired rest condition);
searching, based on the departure point and the destination, for the leading vehicle that the following vehicle follows (Figs. 5 and 7 show and [0059] discusses the platoon route being developed where routes for three vehicles are determined based on departure points and destinations and second and third vehicles follow the first vehicle based on the routes of the three vehicles where planning the route where the second and third vehicles follow the first vehicle is interpreted as searching for the leading vehicle); and 
generating a travel plan that includes a section of the following travel in at least a part between the departure point and the destination and further includes a rest complying with the rest condition (Figs. 5 and 7 show and [0059] discusses the platoon route being developed where second and third vehicles follow the first vehicle for a section of the route of the first vehicle between the departure point and the destination where [0049]-[0050] discuss that the route can include waypoints including planned stops where the planned stop is interpreted as a rest condition).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Atanasiu in view of Scofield (US 20170003137).
Regarding claim 3, Atanasiu teaches planned stops within a travel route for a platoon but does not explicitly teach further transmitting information concerning a rest point in the travel plan to the user of the following vehicle.
Scofield teaches wherein the information concerning the rest point is a coupon for a facility used as the rest point ([0019] “provide the user with driving directions, alternative routes due to accidents or other reasons, notifications of events (e.g., a festival) or points of interest (e.g., an ice cream shop) along a route, coupons, advertisements, and/or a variety of other supplemental information and/or suggestions”).
	Atanasiu teaches a platooning system that determines a travel route with planned stops. Scofield teaches providing a user with coupons based on where the user is estimated to travel. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the planned stops of Atanasiu and modify it with providing a user with coupons of Scofield as Scofield teaches that providing information based on a location will provide the user with more relevant information [0001].

Regarding claim 4, Atanasiu teaches planned stops within a travel route for a platoon but does not explicitly teach wherein the information concerning the rest point is a coupon for a facility used as the rest point.
Scofield teaches wherein the information concerning the rest point is a coupon for a facility used as the rest point ([0019] “provide the user with driving directions, alternative routes due to accidents or other reasons, notifications of events (e.g., a festival) or points of interest (e.g., an ice cream shop) along a route, coupons, advertisements, and/or a variety of other supplemental information and/or suggestions”).
Atanasiu teaches a platooning system that determines a travel route with planned stops. Scofield teaches providing a user with coupons based on where the user is estimated to travel. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the planned stops of Atanasiu and modify it with providing a user with coupons of Scofield as Scofield teaches that providing information based on a location will provide the user with more relevant information [0001].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Atanasiu in view of Xu (US 20220169134).
Regarding claim 5, Atanasiu teaches planned stops within a travel route for a platoon but does not explicitly teach further transmitting a scheduled arrival time at a rest point in the travel plan to a terminal used by a user at the rest point.
Xu teaches further transmitting a scheduled arrival time at a rest point in the travel plan to a terminal used by a user at the rest point ([0145] discusses a system where a user can order an electric charging service at a charging location where part of the order is a charging time and the order is transmitted to the corresponding mobile charging device).
Atanasiu teaches a platooning system that determines a travel route with planned stops. Xu teaches a system where a user can order a charging service provided at a location. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the planned stops of Atanasiu and modify it with the user being able to order a charging service of Xu as Xu teaches that this allows for charging fees to be automatically calculated and settled remotely without on-site manpower input [0094] and “automatic travel, automatic docking and automatic charging can be realized, thereby greatly reducing manpower input” [0100].

Regarding claim 6, Atanasiu teaches planned stops within a travel route for a platoon but does not explicitly teach further obtaining an order of one of a merchandise and a service provided at a rest point in the travel plan from the user of the following vehicle and transmit the order to a terminal used by a user at the rest point.
	Xu teaches further obtaining an order of one of a merchandise and a service provided at a rest point in the travel plan from the user of the following vehicle and transmit the order to a terminal used by a user at the rest point ([0137] “Receiving the order information from the user, the order information comprises the mobile charging device 101 selected by the user and the charging location selected by the user” where charging the vehicle is interpreted as a service provided at a rest point with [0145] stating “Transmitting the order to the corresponding mobile charging device 101”).
Atanasiu teaches a platooning system that determines a travel route with planned stops. Xu teaches a system where a user can order a charging service provided at a location. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the planned stops of Atanasiu and modify it with the user being able to order a charging service of Xu as Xu teaches that this allows for charging fees to be automatically calculated and settled remotely without on-site manpower input [0094] and “automatic travel, automatic docking and automatic charging can be realized, thereby greatly reducing manpower input” [0100].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Atanasiu in view of Okabe (US 20170236415).
Regarding claim 8, Atanasiu teaches planned stops within a travel route for a platoon but does not explicitly teach wherein the generating generates the travel plan such that the travel plan includes a first section of following travel in which the following vehicle follows a first leading vehicle and a second section of following travel in which the following vehicle follows a second leading vehicle, and at a rest point in the travel plan, the first section of the following travel ends, and the second section of the following travel starts. 
Okabe teaches wherein the generating generates the travel plan such that the travel plan includes a first section of following travel in which the following vehicle follows a first leading vehicle and a second section of following travel in which the following vehicle follows a second leading vehicle, and at a rest point in the travel plan, the first section of the following travel ends, and the second section of the following travel starts ([0108] discusses a following system where based on a travel plan a vehicle is following a first leading vehicle X1 and after stopping at a service area the following vehicle then follows a second leading vehicle X2 where the service area is interpreted as a rest point in the travel plan, further [0118] discusses the travel plan being split into sections where the division area could be “a parking area, a service area, a roadside rest area, or the like”).
Atanasiu teaches a platooning system that determines a travel route with planned stops. Okabe teaches a following vehicle system where the leading vehicle can be changed at service areas. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the planned stops of Atanasiu and modify it with the leading vehicle change of Okabe as Okabe teaches that this can reduce the load of a driver of a following vehicle and can contribute to an efficient operation of traffic infrastructure [0002].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Harris (US 10948927) teaches autonomous vehicles joining a dynamic autonomous vehicle train to a mid or final destination; Sin (US 20200189585) teaches changing a following vehicle at a way point based on the starting point, the destination and the way point; and Smartt (US 20180211546) teaches organizing platoons with vehicles at rest stops.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./          Examiner, Art Unit 3664                                                                                                                                                                                              /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664